Case 4:20-cr-00252-ALM-KPJ Document 99 Filed 03/08/21 Page 1 of 5 PageID #: 305




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

                                                §
UNITED STATES OF AMERICA                        §   Case Number: 4:20-CR-00252(1)
                                                §   Judge Mazzant
v.                                              §
                                                §
STEVEN CHURCHILL ET AL.                         §
                                                §

                            MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant’s Motion to Dismiss for Lack of Specificity (Dkt.

 #90). The Court, having considered the motion and the relevant pleadings, finds that the motion

 must be DENIED.

                                         BACKGROUND

        Defendant Steven Churchill (“Churchill”) is owner and president of LPI Media Group, a

 company accused of paying and receiving kickbacks in exchange for arranging fraudulent health

 care services (Dkt. #41). Specifically, Churchill is accused of providing Medicare patient

 information to Defendants Lydia Henslee and Daniel Stadtman, who used the information to create

 fictious prescriptions for dental braces, which they later sold to Defendant David Warren

 (“Warren”) and his orthotics provider M&M Medical Support (Dkt. #41 at p. 11). Warren then

 billed Medicare $3,781,105 for the prescriptions, part of which he distributed to co-defendants as

 kickbacks for their role in the scheme (Dkt. #41 at p. 12).

        On November 19, 2020, a grand jury indicted Churchill for his role in the scheme (Dkt.

 #41). Churchill is charged with Conspiracy to Commit Illegal Remunerations under 18 U.S.C.

 § 371 (Dkt. #41 at p. 23). On February 9, 2021, Churchill moved to dismiss the Indictment for

 lack of specificity (Dkt. #90). On February 22, 2021, the Government responded (Dkt. #93).
Case 4:20-cr-00252-ALM-KPJ Document 99 Filed 03/08/21 Page 2 of 5 PageID #: 306




                                        LEGAL STANDARD

        Rule 12 of the Federal Rules of Criminal Procedure provides that “[a] party may raise by

 pretrial motion any defense, objection, or request that the court can determine without a trial on

 the merits.” FED. R. CRIM. P. 12(b)(1). This includes a pre-trial motion challenging the indictment

 for lack of specificity. FED. R. CRIM. P. 12(b)(3)(B)(iii).

        An indictment must be “a plain, concise, and definite written statement of the essential

 facts constituting the offense charged and must be signed by an attorney for the government.” FED.

 R. CRIM. P. 7(c)(1). An indictment is legally sufficient on its face if it contains all of the essential

 elements of the offense charged, fairly informs the defendant of the charges against which he must

 defend, and alleges sufficient information to allow a defendant to plead a conviction or acquittal

 to bar a subsequent prosecution. United States v. Heon Jong Yoo, No. 618-CR-16, 2018 WL

 9362570, at *2 (E.D. Tex. Nov. 8, 2018) (quoting United States v. Kay, 359 F.3d 738, 742 (5th

 Cir. 2004)) (“The test for sufficiency is ‘not whether the indictment could have been framed in a

 more satisfactory manner, but whether it conforms to minimum constitutional standards’”). Stated

 differently, “[t]he sufficiency of an indictment is judged by whether (1) each count contains the

 essential elements of the offense charged, (2) the elements are described with particularity, without

 any uncertainty or ambiguity, and (3) the charge is specific enough to protect the defendant against

 a subsequent prosecution for the same offense.” United States v. Lightner, No. H-18-513, 2018

 WL 6602183, at *2 (S.D. Tex. Dec. 17, 2018) (quoting United States v. Lavergne, 805 F.2d 517,

 521 (5th Cir. 1986)).

        Even though the indictment must contain “the essential facts” of the charged crime, the

 defendant is not entitled to “the evidentiary details by which the government plans to establish his

 guilt.” FED. R. CRIM. P. 7(c)(1); United States v. Gordon, 780 F.2d 1165, 1172 (5th Cir. 1986)



                                                    2
Case 4:20-cr-00252-ALM-KPJ Document 99 Filed 03/08/21 Page 3 of 5 PageID #: 307




 (citation omitted). The Fifth Circuit has explained that “the language of the statute may guarantee

 sufficiency if all required elements are included in the statutory language.” Id. at 1171 (citation

 omitted). Indeed, “[a] defendant may not properly challenge an indictment, sufficient on its face,

 on the ground that the allegations are not supported by adequate evidence, for an indictment

 returned by a legally constituted and unbiased grand jury, if valid on its face, is enough to call for

 trial of the charge on the merits.” United States v. Mann, 517 F.2d 259, 267 (5th Cir. 1975) (citing

 Costello v. United States, 350 U.S. 359, 363 (1956)), cert. denied, 423 U.S. 1087 (1976). Allowing

 courts to evaluate the quality of evidence prior to trial runs “counter to the whole history of the

 grand jury institution,” and, thus, courts cannot rule on motions to dismiss based on the sufficiency

 of the evidence. United States v. Strouse, 286 F.3d 767, 773 (5th Cir. 2002) (citation omitted).

                                             ANALYSIS

         Churchill asks the Court to dismiss the Indictment because it lacks specificity, which

 prevents him from preparing a defense (Dkt. #90 at p. 3). The Government disagrees, arguing the

 Indictment is legally sufficient because it fairly informs Churchill of the charges against him (Dkt.

 #93 at p. 3).

         The Court finds the Indictment should not be dismissed for lack of specificity because it

 contains all essential elements of the crime and enables Churchill to prepare a defense. Churchill

 implicitly asks the Court to evaluate the veracity of evidence underlying the Indictment, but when

 an indictment is facially valid, courts may not inquire into the sufficiency or competency of the

 evidence. United States v. Calandra, 414 U.S. 338, 344-345 (1974); see also United States v.

 Strouse, 286 F.3d 767, 771 (5th Cir. 2002) (“After indictment, the judiciary’s role in policing the

 credibility of witnesses before a grand jury is minimal.”). In the context of a conspiracy, “an

 indictment is sufficient if it sets out the essential elements of the charge and lists overt acts



                                                   3
Case 4:20-cr-00252-ALM-KPJ Document 99 Filed 03/08/21 Page 4 of 5 PageID #: 308




 committed in furtherance of the conspiracy.” United States v. Evans, 572 F.2d 455, 483 (5th Cir.

 1978).

          Here, the Indictment is properly specific because it tracks the elements of the offense.

 Churchill is charged with conspiring to commit illegal remunerations under 18 U.S.C. § 371,

 meaning the Government must only prove:

          (1) defendant and at least one other person agreed to commit the crime of illegal
          remunerations, as charged in the indictment; (2) defendant knew the unlawful
          purpose of the agreement and joined in it willfully, that is, with the intent to further
          the unlawful purpose; and (3) at least one of the conspirators during the existence
          of the conspiracy knowingly committed at least one of the overt acts described in
          the indictment, in order to accomplish some object or purpose of the conspiracy.

 See Pattern Crim. Jury Instr. 5th Cir. § 2.15A (2019). The Government need not prove a formal

 agreement between the conspirators or that each conspirator knew all the details of the scheme. Id.

 An indictment is legally sufficient on its face if it contains all of the essential elements of the

 offense charged, fairly informs the defendant of the charges, and alleges sufficient information to

 allow a plea or acquittal. Heon Jong Yoo, No. 618-CR-00016, 2018 WL 9362570, at *2 (E.D. Tex.

 Nov. 8, 2018) (quoting Kay, 359 F.3d at 742).

          Tracking the elements of the charge, the Indictment states: “From in or around February

 2018, and continuing thereafter until or about April 2019 . . . in the Eastern District of Texas, and

 elsewhere, the defendant[], Steven Churchill . . . knowingly and willfully conspired and agreed

 with others . . . to commit and abet [illegal remunerations]” (Dkt. #41 at pp. 8-9). The Indictment

 alleges Churchill knowingly and willfully joined the conspiracy and it was his objective to

 unlawfully enrich himself (Dkt. #41 at pp. 8-9). Further, the Indictment identifies the specific

 dates of the alleged kickbacks and fraudulent prescriptions (Dkt. #41 at pp. 17-19). Because the

 Indictment contains all of the essential elements of the crime, the Indictment is legally sufficient.

          Churchill argues the Indictment is insufficient because it: (1) fails to provide him with


                                                     4
    Case 4:20-cr-00252-ALM-KPJ Document 99 Filed 03/08/21 Page 5 of 5 PageID #: 309




     notice of the particular manner and means the conspiracy operated; (2) is vague on what percentage

     or amount of the listed payments made from LPI Media Group are suspected to be illegal

     remunerations; and (3) does not offer any reason to believe he was part of the conspiracy (Dkt.

     #90 at p. 3). But the Indictment includes all this information. First, the Indictment notes that

     Churchill generated business for M&M Medical Support using “patient lead companies” in

     exchange for kickback payments for orthotics referrals and fictitious prescriptions (Dkt. #41 at p.

     17). This provides notice of the manner and means of the conspiracy. Second, the Indictment lists

     forty-three allegedly illegal remunerations (Dkt. #41 at pp. 18-19). This provides notice of what

     remunerations are allegedly illegal. Churchill may argue a percentage of these payments are legal,

     but Indictments are taken as factually correct on their face and the proper method of challenging

     is through discovery and trial. See Calandra, 414 U.S. at 344-345. Lastly, the Indictment names

     him as a member of the conspiracy because he owned a company allegedly engaged in the illegal

     remunerations, fraudulent prescriptions, and kickbacks. This provides notice of his role in the

     conspiracy. Though Churchill may seek more specific information about the crime, “a defendant

     may not properly challenge an indictment, sufficient on its face, on the ground that the allegations

     are not supported by adequate evidence.” United States v. Rodriguez, No. 418-CR-00216, 2020

     WL 4689193, at *2 (E.D. Tex. July 27, 2020), report and recommendation adopted, No. 4:18-CR-

     216, 2020 WL 4674141 (E.D. Tex. Aug. 12, 2020) (quoting Mann, 517 F.2d at 267).

            As the Indictment puts Churchill on notice of his charges and enables him to mount a

.    defense, the Indictment should not be dismissed for lack of specificity.

                                              CONCLUSION

            It is therefore ORDERED that Defendant’s Motion to Dismiss for Lack of Specificity

     (Dkt. #90) is hereby DENIED.
            SIGNED this 8th day of March, 2021.

                                                      5



                                           ___________________________________
